



Exhibit 10.1

VONAGE HOLDINGS CORP.
Stock Option Cancellation Agreement


STOCK OPTION CANCELLATION AGREEMENT (this “Agreement”) made this 19th day of
February, 2013, between Vonage Holdings Corp., a Delaware corporation (the
“Company”), and Marc P. Lefar, Chief Executive Officer of the Company (the
“Optionee”).


WHEREAS, the Optionee is the holder of the options listed on Appendix A (the
“Options”) hereto to purchase common stock of the Company (the “Common Stock”)
pursuant to and in accordance with the provisions of the Vonage Holdings Corp.
2006 Stock Incentive Plan (the “2006 Plan”) and each stock option award
agreement to which the Optionee is a party issued in connection with the
Options, to the extent such stock option award agreement applies to the Options
(the “Stock Option Agreements”);


WHEREAS, as part of the Company’s balanced approach to capital allocation and
strategy to build shareholder value, the Board of Directors recently authorized
a share repurchase program to repurchase up to $100,000,000 of the Company’s
outstanding shares; and


WHEREAS, the consummation of this agreement will facilitate the Company’s goal
of reducing the number of outstanding shares of common stock;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:


1.    Representation of Optionee. The Optionee represents that the number, the
date of grant and the exercise price per share of the Options listed on Appendix
A hereto are accurately reflected.


2.    Cancellation of Options. The cancellation of the Options shall be
effective as of the date hereof (the “Cancellation Date”).


3.    Cancellation of Option Agreements. The Optionee hereby cancels and renders
null and void as of the Cancellation Date the Stock Option Agreements.


4.    Payment. The Company agrees, in consideration for the cancellation of the
Options and the cancellation of the Stock Option Agreements pursuant to Sections
2 and 3 hereto, to pay to the Optionee, in cash, within three (3) business days
of the Cancellation Date, an amount equal to (i) the aggregate difference
between the Fair Market Value (as defined herein) of the Common Stock and the
exercise price per share of each of the Options listed on Appendix A hereto,
minus (ii) an amount equal to (X) $0.04 per share multiplied by (Y) that number
of whole shares of Common Stock covered by the Options in excess of that number
of shares of Common Stock required to cover the aggregate exercise price of the
Options. For purposes of this Agreement,

1
    

--------------------------------------------------------------------------------





Exhibit 10.1

“Fair Market Value” shall mean the closing price of the Common Stock on the New
York Stock Exchange on the Cancellation Date.


5.    Termination of Rule 10b5-1 Trading Plans and Lock-Up. The Optionee
covenants and agrees to terminate all existing Rule 10b5-1 trading plans as of
the Cancellation Date. In addition, the Optionee agrees that while an employee
of the Company, without the Company’s prior written consent, the Optionee will
not, for a period commencing on the Cancellation Date and ending on the one-year
anniversary of the Cancellation Date, (1) offer, pledge, sell, contract to sell,
grant any option or contract to purchase to a third party, or otherwise dispose
of, directly or indirectly, any shares of Common Stock, (2) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of shares of Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The restrictions
contained in this paragraph shall not apply to any sale, transfer or other
withholding made solely to satisfy tax liability in connection with the vesting
of any restricted stock units granted under the Company’s equity plans.


6.    Release. The Optionee agrees that the Company is hereby forever released
from, any and all claims and obligations under any and all of the Stock Option
Agreements to the extent the Options subject to such Stock Option Agreements are
cancelled pursuant to this Agreement.


7.    Further Assurances. The Optionee and the Company each agree to perform all
further acts and to execute and deliver such further documents, as may be
required by law or as the other party may reasonably require, to implement or
give effect to this Agreement and the transactions contemplated hereunder.


8.    Counterparts. This Agreement may be executed by either of the parties
hereto in counterpart, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same instrument.


9.    Governing Law. All matters affecting this Agreement, including the
validity thereof, are to be governed by, interpreted and construed in accordance
with the laws of the State of New York applicable to contracts executed in and
to be performed entirely in that state.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
VONAGE HOLDINGS CORP. 

 
By: /s/ Kurt M. Rogers 
   Name: Kurt M. Rogers
Title: Chief Legal Officer




2
    

--------------------------------------------------------------------------------





Exhibit 10.1

OPTIONEE 

 
By: /s/ Marc P. Lefar    Name: Marc P. Lefar


    



3
    

--------------------------------------------------------------------------------




APPENDIX A


Options


Number of Options        Date of Grant        Exercise Price


2,750,000            7-29-2008        $1.42
750,000            12-01-2009        $1.29
1,000,000            4-01-2010        $1.37


The total number of vested options at 12/31/12 was 8,860,600
Number of options sold pursuant to curent 10b5-1 plan is 736,557


